DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention of Group I, claims 1-14 in the reply filed on 3/08/2021 is acknowledged.
Election/Restrictions requirement is thus made FINAL.  Claims 15-21 are withdrawn from further consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
a)	the “bottom electrode of the first BAW resonator has a shape that at least partially surrounds the bottom electrode of the second BAW resonator” (e.g. claim 8), 	b)	and “a bottom electrode that selectively floats or couples to ground”,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the electrical connection and/or the relationship between the first and the second shield to the rest of the claimed elements such as oscillators, the sensing surface and/or the frequency analyzer.
Claim 2 recites the limitation "second BAW" in lines 2 and claims 5-9, 13-14. There is insufficient antecedent basis for this limitation in the claim.  Should claim 1 be amended to restore the first and the second bulk acoustic wave resonator?

	For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (4,553,099) in view of Xiang et al. (US 2006/0125465 A1) .
	Regarding claim 1, Kasahara et al. discloses a voltage sensor, comprising: a first shield (12) and a second shield (13); a first oscillator (2) having a first oscillator output configured to provide a first signal that is shielded (Thin film metal electrode 2a, 2b are shielded/insulated) from being affected by a sensing surface (7); a second oscillator (3) having a second oscillator output configured to provide a second signal that is unshielded (Kasahara et al. does not explicitly disclose) from being affected by a 
	The only difference between Kasahara et al. and the claimed invention is that the claimed invention recites second signal that is unshielded, whereas Kasahara et al. does not explicitly disclose.
	Xiang et al. discloses evanescent microwave probe with enhance resolution and sensitivity and further discloses shielding and unshielding and taught that it would be tremendously useful to a broad range of applications (Xiang et al.’s par. [012]).
	It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to recognize the desirability of modifying Kasahara et al. to incorporate the unshielded signal as taught by Xiang et al. into the system of Kasahara et al. because the shield and unshielded signal would enhance the measurement to a broad range of applications (Xiang et al.’s par. [012]).
	Regarding claim 2, Kasahara et al. discloses the voltage sensor including  dielectric sensing interface (Interface of element 1) for the second BAW resonator .  
Regarding claim 3, Kasahara et al. discloses a sensor attachment interface coupled to the dielectric sensing interface (Interface of element 1).  
Regarding 5, Kasahara et al. discloses the first oscillator (2) is shielded from the sensing surface by a grounded conductive element ((Figs. 1, 2) and the sensing surface.

Regarding claim 7, Kasahara et al. discloses the first oscillator (2) has a bottom electrode (2b) coupled to ground, and the second oscillator (3) has a floating bottom electrode (3a).
Regarding claim 8, Kasahara et al. discloses the bottom electrode (2b) of the first oscillator (2) has a shape that at least partially surrounds the electrode (2a) of the first oscillator (2).
Regarding claim 9, Kasahara et al. discloses bottom electrode (2b) that couples to ground (Note: The “or” reads on alternative exclusive embodiments).  
Regarding claim 10, Kasahara et al. discloses the frequency analyzer (21-24) includes two counters (21, 22) and compare logic (24)(AFC 24 must compare frequency to control to cancel frequency drift) configured to compare count values output by the counters, and the compare logic is configured to output the voltage sense value.  
Regarding claims 13, 14, the only difference between the claimed invention and Kasahara et al. is that the claimed invention recites the first and second BAW resonators are part of a single integrated circuit or different IC, whereas Kasahara et al. does not explicitly disclose.
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Kasahara et al. and Xiang et al. to incorporate the oscillators which integrated to single IC because making portable is patentable (See MPEP 2144.05 (In re Lindberg, 
Claims 11, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (4,553,099) in view of Xiang et al. (US 2006/0125465 A1)  and further in view of Kim (2017/0070150 A1).
Regarding claim 11, Kasahara et al. discloses the first and second oscillators (2, 3) are voltage sense oscillators (Transducers 2, 3, is acoustic waves) and a feedback arrangement (To element 24) configured to adjust a reference oscillator frequency based on a frequency of the voltage sense oscillators.
Kasahara et al. and Xiang et al. does not explicitly disclose the voltage sensor includes a reference oscillator.
Kim discloses voltage adjustment system and method for parallel state power converter and further disclose reference oscillator (Kim’s par. [052]).
It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Kasahara et al. and Xiang et al. to incorporate the reference oscillator as taught by Kim into the system of Kasahara et al. and Xiang et al. because having reference oscillator is a matter of circuit design to facilitate the sensing to enhance the sensor.
 Regarding claim 12, pertinence to the discussion of claim 11 above, Kasahara et al. does not disclose reference oscillator. Kasahara et al. discloses the frequency analyzer (21-24) is configured to obtain frequency measurements from the first and second oscillators (2, 3) to determine a voltage sense value.
  It would have been obvious before the effective filing of the claimed invention to a person having skill in the art to modify Kasahara et al. and Xiang et al. to incorporate the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
March 18, 2021